Exhibit 10.25.2

 

[g97352kei001.jpg]

 

NON-QUALIFIED STOCK OPTION
AWARD AGREEMENT
(Cliff Vesting)

 

 

1.          The Grant. Alliant Techsystems Inc., a Delaware corporation (the
“Company”), hereby grants to you, on the terms and conditions set forth in this
Non-Qualified Stock Option Award Agreement (this “Agreement”) and in the Alliant
Techsystems Inc. 2005 Stock Incentive Plan (the “Plan”), an option (the
“Option”) (a) as of the date (the “Grant Date”), (b) for the purchase of the
number of shares of common stock of the Company (the “Shares”), (c) at an option
price per Share and (d) with the expiration date (the “Expiration Date”), which
the Company or its agent provided to you separately in writing through an
electronic notice and on-line grant acceptance web page (the “Electronic Notice
and On-Line Grant Acceptance”).

 

2.          Exercise of Option. The exercise of the Option is subject to the
following terms and conditions:

 

(a)          The Option may be exercised only by you (or by your appropriate
representatives in the event of your death), in whole or in part from time to
time as provided in Paragraph 2(b) below, during the period commencing on the
date set forth in Paragraph 2(b) below and ending on the earlier of (i) the
Expiration Date or (ii) the expiration of the applicable period following the
date of your termination of employment with the Company or one of its Affiliates
(as defined in the Plan), as provided in Paragraph 4 below. In no event,
however, may you exercise the Option to any extent after the Expiration Date.

 

(b)         The Option shall become exercisable in full on the third anniversary
of the Grant Date. Once the Option has become exercisable, you may exercise it
at any time thereafter, subject to the provisions of this Agreement.

 

(c)          The Option shall become immediately exercisable in full after a
Change in Control (as defined in Appendix A to this Agreement). However, if you
are or become a participant in the Company’s Income Security Plan or any
successor or substitute plan (the “ISP”), the terms relating to the
exercisability of the Option, including whether a Change in Control has
occurred, shall be governed by the provisions of the ISP.

 

3.          Manner of Exercise. The Option shall be exercised by the delivery of
written notice of exercise (the “Notice”) to the Company or its agent. The
Notice shall be in electronic form or such other form as the Company
may prescribe and shall specify the number of Shares as to which you are
exercising the Option, and shall be accompanied by payment of the purchase price
of the Shares either in cash (certified or cashier’s check payable to the
Company or by wire transfer to the Company) or by the delivery of Shares, or
both. The Notice shall also be accompanied by such other information and
documents as the Company, in its discretion, may request.

 

4.          Termination of Employment. Subject to the provisions of Paragraph 2
above, the Option may be exercised as provided in the Plan and this Agreement to
the following extent for the following period after your termination of
employment:

 

(a)          For three years if your termination of employment is a result of
your death, prorated based on the number of whole months that have elapsed
between the Grant Date and such termination of employment;

 

(b)         For three years if your termination of employment is a result of
your retirement or involuntary layoff, to the extent exercisable on the date of
such termination of employment, provided, however, that if you die after such
termination of employment, your appropriate representatives may exercise the
Option within 180 days after your death but no later than three years after such
termination of employment;

 

(c)          For three years if your termination of employment is a result of
Disability (as defined in Appendix A to this Agreement), prorated based on the
number of whole months that have elapsed between the Grant Date and such
termination of employment, provided, however, that if you die after such
termination of employment, your appropriate representatives may exercise the
Option within 180 days after your death but no later than three years after such
termination of employment; or

 

(d)         For 90 days after your termination of employment by reason of
voluntary layoff or any other reason, other than for cause, to the extent
exercisable on the date of such termination of employment.

 

The Option may not be exercised following your termination of employment for
cause.

 

5.          Income Taxes. You are liable for any federal, state and local income
or other taxes applicable upon the grant or exercise of the Option or the
disposition of the Shares. Upon exercise of the Option, you shall promptly pay
to the Company the minimum statutory withholding taxes required to be withheld
or collected by the Company in connection with the exercise of the Option. You
may pay all or a portion of the minimum statutory withholding taxes by
(a) having the Company withhold Shares otherwise to be delivered upon the
exercise of the Option with a Fair Market Value (as defined in the Plan) equal
to the amount of such taxes, (b) delivering to the Company Shares other than
Shares issuable upon the exercise of the Option with a Fair Market Value equal
to the amount of such taxes or (c) paying cash. For federal income tax purposes,
the Option shall not be eligible for treatment as a qualified or incentive stock
option.

 

6.          Acknowledgment. This Option shall not be effective until you agree
to the terms and conditions of this Agreement and the Plan, and acknowledge
receipt of a copy of the Prospectus relating to the Plan, by accepting this
Option in writing or electronically as specified by the Company or its agent in
the Electronic Notice and On-Line Grant Acceptance.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

/s/ Daniel J. Murphy

 

 

 

 

 

 

 

 

 

 

 

 

 

Daniel J. Murphy

 

 

President & Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

Alliant Techsystems Inc. 2005 Stock Incentive Plan

 

Appendix A to Award Agreement

 

“Change in Control” means any of the following:

 

•                  The acquisition by any “person” or group of persons (a
“Person”), as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company or
a “Subsidiary” (as defined below) or any Company employee benefit plan
(including its trustee)) of “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act) (“Beneficial Ownership”), directly or indirectly, of
securities of the Company representing, directly or indirectly, more than 50% of
the total number of shares of the Company’s then outstanding “Voting Securities”
(as defined below);

 

•                  consummation of a reorganization, merger or consolidation of
the Company, or the sale or other disposition of all or substantially all of the
Company’s assets (a “Business Combination”), in each case, unless, following
such Business Combination, the individuals and entities who were the beneficial
owners of the total number of shares of the Company’s outstanding Voting
Securities immediately prior to both (1) such Business Combination and (2) any
“Change Event” (as defined below) occurring within 12 months prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total number of shares of the outstanding Voting Securities of the resulting
corporation or the acquiring corporation, as the case may be, immediately
following such Business Combination (including, without limitation, the
outstanding Voting Securities of any corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the total number of shares of the Company’s outstanding Voting Securities; or

 

•                  any other circumstances (whether or not following a Change
Event) which the Company’s Board of Directors (the “Board”) determines to be a
Change in Control for purposes of this Plan after giving due consideration to
the nature of the circumstances then represented and the purposes of this Plan.
Any such determination made by the Board shall be irrevocable except by vote of
a majority of the members of the Board who voted in favor of making such
determination.

 

For purposes of this definition, a “Change in Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent.

 

For purposes of this definition:

 

•                  “Change Event” means

 

(1)          the acquisition by any Person (other than the Company or a
Subsidiary or any Company employee benefit plan (including its trustee)) of
Beneficial Ownership, directly or indirectly, of securities of the Company
directly or indirectly representing 15% or more of the total number of shares of
the Company’s then outstanding Voting Securities (excluding the sale or issuance
of such securities directly by the Company, or where the acquisition of such
securities is made by such Person from five or fewer stockholders in a
transaction or transactions approved in advance by the Board);

 

--------------------------------------------------------------------------------


 

(2)          the public announcement by any Person of an intention to acquire
the Company through a tender offer, exchange offer or other unsolicited
proposal; or

 

(3)          the individuals who are members of the Board (the “Incumbent
Board”) as of the Grant Date set forth in the Award Agreement cease for any
reason to constitute at least a majority of the Board; provided, however, that
if the nomination for election of any new director was approved by a vote of a
majority of the Incumbent Board, such new director shall, for purposes of this
definition, be considered a member of the Incumbent Board.

 

•                  “Subsidiary” means a corporation as defined in
Section 424(f) of the Internal Revenue Code with the Company being treated as
the employer corporation for purposes of this definition.

 

•                  “Voting Securities” means any shares of the capital stock or
other securities of the Company that are generally entitled to vote in elections
for directors.

 

*                                                                                        
*                                                                                        
*                                                                                        
*

 

“Disability” means that you have been determined to have a total and permanent
disability either by

 

•                  being eligible for disability for Social Security purposes,
or

 

•                  being totally and permanently disabled under the Company’s
long-term disability plan.

 

A-2

--------------------------------------------------------------------------------